BUDGE, J.,
Concurring Specially. — This is an action to recover certain sums paid by respondent to appellant as maintenance charges for the years 1912, 1913 and 1914. The theory upon which respondent bases his right to recover is that the Charges were in excess of what was lawfully due, that they were paid under compulsion, or duress, and therefore involuntarily and over respondent’s protest.
Appellant’s contentions are, first, that the charges for maintenance were lawful and proper; second, even though it be conceded that the sums exacted were too high, the payment was made with a full knowledge of all the facts and at a time when respondent was possessed of an adequate legal remedy by injunction or writ of mandate, and that payment under such circumstances is voluntary and not recoverable.
The first contention of appellant is rendered nugatory by the recent decision of this court in Nampa & Meridian Irr. Dist. v. Manville, 31 Ida. 397, 173 Pac. 113, which limits respondent’s liability for contribution to the cost of maintenance and delivery to the amount which would have been required for that purpose under the original Morris canal, which, though physically merged in the enlarged system, in' contemplation of law still exists as a separate entity.
As to appellant’s second contention, that the payments were made with a full knowledge of all of the facts at a time concurrent with the existence of an adequate legal remedy, and were for that reason voluntary, I concur with the view expressed in the majority opinion that the extreme and immediate necessity for water for crops during the irrigation *198season rendered the remedies, legal or equitable, available to respondent inadequate, and justified holding, as a matter of law that the payments were made under such coercion and compulsion as to amount to duress or oppression, and were therefore involuntary. To the cases cited in the majority opinion on this point I think should be added: First Nat. Bank of David City v. Sargeant, 65 Neb. 594, 91 N. W. 595, 59 L. R. A. 296.
Respondent having shown these facts, and that a greater amount was paid than was or would become lawfully due, made out a prima facie ease which appellant has failed to meet or overcome by any evidence, and the judgment should be affirmed.